Citation Nr: 1701561	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2014, the Veteran appeared at a Board hearing.

This matter was previously before the Board in April 2015.  The case was remanded to afford the Veteran a new VA examination.  Such VA examination was obtained in December 2015.


FINDING OF FACT

The Veteran does not have a present a psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include anxiety disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).
I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

A diagnosis of PTSD must be in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria.  Effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Facts

The Veteran contends that he has a present psychiatric disability-possibly PTSD-attributable to his fear of hostile military activity during service as a military police officer.

The Veteran's first VA examination for PTSD was conducted in September 2011.  The examiner reviewed the Veteran's medical history and the claims file was reviewed.  The examiner noted that the Veteran did not have a psychiatric diagnosis that conformed to the DSM-IV criteria based on the evaluation.  The examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The examiner explained that the Veteran had "some signs" of a posttraumatic stress syndrome, but that the signs were not sufficient to meet the criteria of a formal diagnosis of PTSD.  The examiner noted the Veteran met multiple criteria for PTSD.  Nonetheless, the examiner indicated these symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning .

The examiner further explained that the Veteran completed the Mississippi Scale for Combat Related PTSD obtaining a raw score of 79.  The examiner highlighted that score was significantly below the cutoff score of 107 suggested for Vietnam combat related PTSD.  The examiner felt that score was valid.  The examiner further acknowledged that though Veteran tended to minimize, suppress, or repress his symptoms, the score was still too low to support a diagnosis of PTSD.  The examiner consulted with a psychologist in the posttraumatic stress program who supported these conclusions.  

The Board acknowledges that a September 2012 VA treatment note provided a diagnostic impression of anxiety disorder for the Veteran.  The Board further acknowledges the Veteran's statements in his September 2014 Board hearing.  In this hearing, the Veteran expressed that he felt he does have PTSD.  Specifically, the Veteran related that he felt that because he did not engage in activities such as the use of drugs and alcohol or engage in violent behavior due to his strongly-held religious beliefs, this impacted his diagnosis of PTSD.  An August 2014 statement from the Veteran's spouse similarly expressed this notion.  She suggested that the Mississippi Scale for Combat Related PTSD test the Veteran underwent in his September 2011 VA examination relied on "only a certain stereotype of combat veteran" in order to determine whether a Veteran's behavior met the threshold for a diagnosis of PTSD.

Another VA examination for PTSD was conducted in December 2015 pursuant to the Board's remand.  In the examination report, the examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5.  Furthermore, the examiner also noted that the Veteran did not have any mental disorder that conformed with DSM-5 criteria.  The examiner conceded that the Veteran was "certainly exposed to stressful and traumatic circumstances" during his tour in Vietnam related to fear of hostile military activity of sufficient severity to meet the requirement of PTSD Criterion A.  Nonetheless, the examiner stated that the Veteran "appears to have had the emotional resiliency and strength to recover from that trauma experience and has not developed full or chronic symptoms of PTSD."

The examiner explained support for this conclusion at length in the examination report, and the Board finds it necessary to relate it here.  The Veteran denied active avoidance of stimuli related to trauma events, negative alterations in cognition and mood, persistent negative emotions, and alterations in arousal or reactivity.  The examiner noted that criterion F and H of PTSD were met, but that criterion G was not met and that there was no evidence of clinically significant distress or impairment of functioning due to the Veteran's dreams.

The examiner highlighted that the Veteran's service treatment records were silent for any mental health complaints, diagnoses, or treatment.  The Veteran himself denied mental health treatment after the military.  The examiner noted a January 2012 PTSD screening was negative.  The examiner acknowledged a September 2012 VA treatment note complaint of Vietnam-related nightmares, but stated there was no report or Veteran complaint of other PTSD-related symptoms.  The examiner further acknowledged the diagnosis of anxiety disorder in treatment records, but indicated there were actually no complaints documented, and only reports of sporadic, vivid dreaming and nightmares related to service in Vietnam.  Additionally, the examiner noted that primary care notes from February 2004 through December 2014 documented no depression, anxiety, or mood disturbance and seven depression screens administered were all negative.  

The examiner next referred to the Veteran's Mississippi Scale for Combat Related PTSD from his September 2011 examination and noted that the Veteran's score was in the "well adjusted" range.  The examiner next acknowledged the Veteran felt he did not score high on this scale because he did not engage in substance abuse or violent behavior.  The examiner related that there was only one question out of 35 that related to substance use, and three that relate to violence.  The examiner reviewed the Veteran's results and stated that the Veteran's responses to specific DSM-5 PTSD criteria symptoms on this test were "quite low."

The examiner administered the Minnesota Multiphasic Personality Inventory-2-Restrucutred form in the examination.  The examiner stated that this was a well-validated and reliable objective personality measure.  The examiner noted that the Veteran's clinical profile did not indicate significant emotional distress or clinically significant impairment.  The examiner acknowledged the Veteran's "mild episodic anxiety" and nightmares.  However, the examiner stated there was "no evidence of other psychological difficulty."  Concluding, the examiner stated that the results of the Veteran's current evaluation that included a review of all available records, extensive interview with the Veteran, and the results of objective psychological testing, indicated that it was less likely than not that the Veteran had any diagnosable psychiatric condition, including PTSD or any anxiety condition.  The examiner highlighted that the nightmares and resultant anxiety that the Veteran reported were "episodic and mild" and did not cause clinically significant distress or functional impairment that the examiner stated were necessary criteria for any DSM-5 mental health condition or diagnosis.

III. Analysis

As noted above, the first and crucial element to any claim of service connection is a present disability, in the absence of which there can be no successful claim.  See Brammer, 3 Vet. App. at 225.  The Veteran asserts he has some psychiatric condition.  Based upon review of the entire record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a present psychiatric disorder.

The first element for service connection of PTSD is medical evidence diagnosing PTSD.  38 C.F.R. § 3.304(f).  Initially, the Board acknowledges the Veteran and his spouse's sincere belief that the Veteran has PTSD.  However, the Veteran and his spouse are not competent to provide such a diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").

Here the Board finds there is no such diagnosis.  Both the September 2011 and December 2015 VA examination indicate the Veteran does not have PTSD.  Both examinations were conducted by psychologists.  The September 2011 examiner even consulted with another psychologist in the posttraumatic stress program who supported the September 2011 conclusions regarding the Veteran's test findings.  Each examiner reviewed the claims file and nonetheless opined that the Veteran did not meet the relevant criteria for PTSD.  

To the extent that the Veteran and his spouse contend the testing conducted in September 2011 VA examination relied on a "stereotype" of behavior in those with PTSD, this contention is ably addressed by the December 2015 VA examiner.  That examiner emphasized that of 35 questions in the Mississippi Scale for Combat Related PTSD, only one related to substance use and only three related to violence.  The December 2015 VA examiner characterized the Veteran's score on this test as quite low.  Furthermore, the December 2015 examiner conducted additional testing in the form of the Minnesota Multiphasic Personality Inventory; as related by the examiner a well-validated and reliable objective personality measure.  Even acknowledging the Veteran's episodic anxiety and nightmares, the examiner nonetheless opined that the results were not of clinically significant impairment.

The Board also acknowledges argument advanced by the Veteran representative in its October 2016 brief.  Here, the representative argued that the December 2015 examiner "brushed off" the Veteran's prior diagnosis of anxiety.  On the contrary, the Board finds that the December 2015 VA examiner duly considered the diagnosis.  This is evident because the examiner specifically acknowledged the September 2012 treatment note.  The examiner indeed went further to explain that there were no complaints of anxiety documented but rather only reports of sporadic, vivid dreaming and nightmares related to service.  The December 2015 VA examiner not only reviewed the prior VA examination and the test results described therein, but also conducted another extensive interview of the Veteran and administered more testing.  Thus, the Board finds that the December 2015 VA examiner fully acknowledged the Veteran's prior diagnosis of anxiety disorder, considered the validity of that diagnosis, but nonetheless reached the conclusion that the Veteran did not have anxiety disorder.  As such, the Board finds the VA examination reports sufficient to decide the claim and a remand for another VA examination or medical opinion is not warranted.

The Veteran's representative also advanced another argument.  The representative highlighted that the December 2015 VA examiner stated that there were no anxiety complaints actually documented in reference to the September 2012 diagnosis of anxiety disorder.  The representative attempts to use this statement by the examiner to underscore that the absence of evidence cannot be used by the Board as evidence against a claim providing citation to Bowling v. Principi, 15 Vet. App. 1 (2001).  

Bowling held that the Board may not rely on the absence of evidence, rather than affirmative evidence, and that speculation cannot form the basis of a denial.  At issue in Bowling was the Board's denial of an entitlement to a TDIU.  There, the Board made a factual finding that evidence did not show that the veteran in question in that case was unable to work.  The United States Court of Appeals for Veterans Claims (Court) found this factual finding by the Board to be a reliance on the absence of evidence because the Board relied on a lack of evidence that the Veteran there was employable rather than affirmative evidence that the Veteran there was unemployable.  However, Bowling did not hold was that a medical professional, utilizing expert knowledge, education, and training, could not analyze the lack of available medical evidence to reach a conclusion as to a given diagnosis.   Bowling went on to highlight the Board's error lay in its own evaluation of the Veteran's capacity for employment, rather than any medical opinion in the record speaking to this issue.  The Court even contrasted the Board's factual finding with competent medical evidence in the record speaking to the Veteran's unemployability, and cited Pond v. West, 12 Vet. App. 341 (1999) for the holding that the Board may reject favorable, competent medical evidence only based on independent medical evidence.  Here, the Board relies not on the absence of evidence, but rather on affirmative independent medical evidence to reject the favorable diagnosis of anxiety disorder.  Such independent medical evidence is the December 2015 VA examiner's analysis of the factual support of the September 2012 diagnosis of anxiety disorder, and conclusion that the Veteran does not have anxiety disorder.  

Even if the Board were to give some probative weight to the September 2012 diagnosis of anxiety disorder, the Board finds this diagnosis is outweighed by affirmative evidence that the Veteran does not have a present psychiatric disorder.  The September 2011 VA examiner did not find the Veteran met the criteria for PTSD.  The December 2015 VA examiner also found this to be so.  The December 2015 VA examiner went further, and opined the Veteran did not have any other diagnosed psychiatric disorder.  This examiner considered the entire record, including the Veteran's documented reports of vivid nightmares.  This examiner considered the validity of the September 2011 Mississippi Scale for Combat Related PTSD and conducted additional testing in the form of the Minnesota Multiphasic Personality Inventory. As noted, the Veteran's score on the Mississippi test were low.  Reviewing the entire record, the examiner opined that the Veteran's symptoms were episodic and mild and did not cause clinically significant distress or functional impairment, according to the examiner necessary criteria for a mental health condition or diagnosis.  These facts also refute the representative's final argument, referencing a medical opinion that fails to discuss all evidence which appears to support the appellant's position.  This is simply not the case.  The December 2015 VA examiner fully considered the entire record, to specifically include prior diagnoses, psychiatric testing, the Veteran's statements during examinations, and his reported symptoms.

In sum, the Board finds the preponderance of the evidence is against a finding that the Veteran has a present psychiatric disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD) is not warranted.


ORDER

Service connection for a psychiatric disorder, to include anxiety disorder and PTSD, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


